           Case 1:14-cv-00042-WLS Document 280 Filed 01/31/20 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF GEORGIA
                                       ALBANY DIVISION

MATHIS KEARSE WRIGHT, JR.,                           *

                         Plaintiff,                  *
v.                                                       Case No. 1:14-CV-42(WLS)
                                                     *
SUMTER COUNTY BOARD OF ELECTIONS
AND REGISTRATION ,                                   *

                  Defendant.                         *
___________________________________

                                      AMENDED J U D G M E N T

          Pursuant to this Court’s Order dated January 29, 2020 and for the reasons stated therein,

JUDGMENT is hereby entered in favor of Plaintiff. Plaintiff shall also recover costs of this

action.

          This 31st day of January, 2020.

                                               David W. Bunt, Clerk


                                               s/ William C. Lawrence, Deputy Clerk
